Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/06/2022.
Priority
This application, Pub. No. US 2020/0217858 A1, published 07/09/2020, filed 03/16/2020 as division of application No. 15/301,107, Pub. No. US 2017/0023593 A1, now abandoned, filed 09/30/2016 as a National Stage of International Patent Application No. PCT/EP2015/05718, filed 04/01/2015, Pub. No. WO2015/150436 A1, which claims foreign priority to EP14163378.4, filed 04/03/2014.
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 have been subject to restriction/election requirement mailed 06/27/2022.  Claims 7-20 are withdrawn from further consideration.  Claims 1-6 are examined.
Election/Restriction
Applicant's election of Group I, Claims 1-6, drawn to a method or immunobiological assay for detecting and/or quantifying melatonin in a sample, and the species:
(a)	3-(2-ethylamidoglutaric acid)-5-methoxyindole (GUS) as a derivative of melatonin;
(b)	dextran as a carrier;
(c)	a particle surface to which the carrier is coupled;
(d)	a fluorescent label as a label;
(e)	an immunoglobulin-based protein as a melatonin binding agent; and 
(f)	saliva as a sample, 
in the reply filed on 09/06/2022 is acknowledged.  
Although required, Applicant did not identify the claims encompassing the elected species.  The Examiner believes that Claims 1-6 read on the elected species (a)-(f).
Because Applicant did not distinctly and specifically point out the supposed errors in the election/restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) filed 03/16/2020 fails in part to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, the non-patent literature documents Cite Nos. 3, 6 and 11 have not been provided.  See IDS filed 10/19/2018 for the parent application No. 15/301,107.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification 
requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The use of the terms PLURONIC®, P105, 6-FAM™, HEX™, TET™, ROX™, Cy3®, Cy5®, Texas Red®, TAMRA™, Black Hole Quencher®, BHQ®-1 and BHQ®-2, which are a trade name or a mark used in commerce, has been noted in this application.  See, for example, paragraphs [0050] and [0068].  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™ , SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth 
the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“genus-species”).  
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    694
    1067
    media_image1.png
    Greyscale

The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These factors include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."  See MPEP § 2163.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims.  
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See University of California v. Eli Lilly and Co., 43 USPQ2d 1398,1406 (Fed. Cir. 1997).  This is analogous to enablement of a genus under section 112, first paragraph, by showing the enablement of a representative number of species within the genus.  A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus.  See MPEP 2163.  Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same.  See, e.g., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
The Written Description Guidelines for examination of patent applications indicates, "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice at the time of the invention, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus."  See MPEP § 2163.  In the absence of structural characteristics that are shared by members of the genus; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  
It is the Examiner' position that the instant specification fails to provide adequate written description and clear guidance for a genus of a derivative of melatonin recited in the claimed method or immunobiological assay for melatonin, wherein said derivative is a conjugate at position 3 of melatonin's indole ring and wherein said conjugate comprises a linker of at least 2 carbon atoms, with the proviso that the conjugate does not comprise a polypeptide or protein antigen, wherein said derivative is coupled to a carrier, wherein said carrier is further coupled to a particle, or is coating a surface, and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  
The Examiner' position is based on the following facts. 
First, the recited genus of a derivative of melatonin is not satisfied through sufficient description of a representative number of species by actual reduction to practice at the time of the invention.  According to the definitions set forth in the specification as filed, the terms “derivative of melatonin,” “conjugate at position 3 of melatonin’s indole ring” and “carrier” are broadly defined as:

    PNG
    media_image2.png
    270
    1037
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    273
    1040
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    269
    1049
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    147
    835
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    100
    827
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    273
    1028
    media_image7.png
    Greyscale

Emphasis added.


As set forth at pages 12-13 of the specification as filed, examples of a carrier include dextran, glucan, mannan, galactan, cellulose, chitin, pectin, phosphatidyl ethanolamine, phosphatidylcholine, egg phosphatidyl-ethanolamine, dioleoylphosphatidyl ethanolamine, PEG 400, PEG 600, PEG 800, PEG 1000, PEG 1500, PEG 2000, PEG 3350, PEG 4000, PEG 6000, PEG 8000, PEG 10,000, PEG 12,000, PEG 15,000, PEG 20,000, poly(glycolic acid) (PGA), poly(lactic acid) (PLA), poly(caprolactone) (PCL, poly(N-vinyl-2-pyrrolidone) (PVP), polydioxanone (PDS), poly(lactide-co-glycolide) copolymers (PLGA), poly(ethylene oxide)-poly(propylene oxide) (PEP-PPO) poly(ethylene oxide)-poly(propylene oxide) poly(ethylene oxide) (PEP-PPO-PEO), poly(ethylene oxide)-block-poly(L-lactide) (PEG-PLLA), poly(ethylene oxide)-block-poly(caprolactone) (PEG-PCL), poly(ethylene glycol)-block-poly(alpha-hydroxy acid) (PEG-PHA), PAMAM (Gen 4-7) and PLURONIC® P105.  As to a melatonin binding agent, which is implemented by use of a derivative of melatonin in an immunobiological assay, as set forth at pages 21-26 of the specification as filed, it may be an antibody or fragments thereof, ankyrin-repeat protein, affibody, adnectin, anticalin, affilin, avimer, knottin, fynomer and kunitz domain peptide.  However, the instant disclosure is limited to the use of the only conjugate of 3-(2-ethylamidoglutaric acid)-5-methoxyindole (GUS) with dextran (a carrier) in an immunobiological assay employing a single species of a melatonin binding agent, which is the antibody 1-76-4 (Salimetrics).  Clearly, this single example does not adequately describe such a structurally diverse genus of all possible conjugates covered by the instant claims.
Second, there is no known or disclosed correlation between function and structure for the recited genus of conjugates, because it seems to be impossible to predict at least which linkers will provide for the desirable functional characteristics such as ability of specific binding to a melatonin binding agent.  As evidenced, by Englebienne, “Immune and Receptor Assays in Theory and Practice,” CRC Press, 2000, p. 308 (IDS submitted 03/16/2020), one of ordinary skill in the art would have known that the hapten conjugate structure including the composition of the crosslinker, which is used as a tracer in a competitive immunoassay, is essential for a binding agent specificity, wherein a binding agent is an antibody, because:

    PNG
    media_image8.png
    197
    936
    media_image8.png
    Greyscale

Emphasis added.


Applicant’s attention is drawn to the recent court decision.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted:
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).  Emphasis added.

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (see Amgen at page 1361).  Emphasis added.


Third, the first public disclosure of the structure of a single species of a melatonin binding agent employed by Applicant, which is the antibody 1-76-4 (Salimetrics), appears to be Peterson et al., WO 2014/144725, published 09/18/2014 (IDS submitted 03/16/2020), in paragraph [0163] cited below, which is after the foreign priority date of the instant application, which is 04/03/2014:

    PNG
    media_image9.png
    341
    830
    media_image9.png
    Greyscale

Emphasis added.


Fourth, as evidenced by Advanced Targeting Systems, a catalog page dated 01/11/2012 (IDS submitted 03/16/2020), the publicly available antibodies, which target a conjugated melatonin, do not necessarily recognize free melatonin.
Therefore, Claims 1-6 do not meet the written description provision of 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  
Claim 1 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention because the application as filed does not support an assay format, in which a melatonin derivative is coupled to a carrier, wherein said carrier is coating a surface, and wherein a melatonin binding molecule is immobilized on a surface, as recited in Claim 1.  According to the application as filed, either melatonin derivatives are bound to particles and freely floating in a sample or detection liquid, e.g. in a reaction chamber of a device, while suitable antibodies may be immobilized at a surface of such a chamber or device, or, in alternative, melatonin derivatives are immobilized on the surface of a reaction chamber of a device, while suitable antibodies, e.g. labeled antibodies, are freely floating in a sample or detection liquid.  See paragraph [0072] and FIG.3:

    PNG
    media_image10.png
    21
    89
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    198
    362
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    316
    718
    media_image12.png
    Greyscale




Claims 2-6 are rejected as being dependent upon the rejected Claim 1.

In addition, Claim 5 fails to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification as filed, which requires the use of a derivative of melatonin coupled to magnetic particles in a method or assay performed in a device allowing magnetic actuation of particles.  See paragraph [0129]:

    PNG
    media_image13.png
    270
    1051
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    221
    1056
    media_image14.png
    Greyscale

Emphasis added.


As such, inventors’ statements the application as filed indicate that the invention is different from what is defined in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over IBL-International, RE54041, "Instructions for Use: Enzyme immunoassay for the direct, quantitative determination of melatonin in human saliva", 2012, pp. 1-9, in view of Advanced Targeting Systems, a catalog page dated 01/11/2012 (IDS submitted 03/16/2020); Böcher et al., “Dextran, a hapten carrier in immunoassays for s-triazines. A comparison with ELISAs based on hapten-protein conjugates,” J. Immunol. Methods, 1992, vol. 151, No. 1-2, pp. 1-8 (IDS submitted 03/16/2020); Yu et al., “A competitive immunoassay for sensitive detection of small molecules chloramphenicol based on luminol functionalized silver nanoprobe,” Anal. Chim. Acta, 17 February 2014, vol. 812, pp. 236-242 (IDS submitted 03/16/2020); Tassa et al., “Dextran-Coated Iron Oxide Nanoparticles: A Versatile Platform for Targeted Molecular Imaging, Molecular Diagnostics, and Therapy,” Acc. Chem. Res., 2011, vol. 44, No 10, pp. 842-852 (IDS submitted 03/16/2020); Enpuku et al., “Biological Immunoassay Utilizing Magnetic Marker and High Tc Superconducting Quantum Interference Device Magnetometer,” Jpn. J. Appl. Phys., 2003, vol. 42, pp. L1436–L1438; and Chopra, “Trastuzumab-dextran iron oxide nanoparticles,” 2008 Nov 4 [Updated 2008 Dec 17]. In: Molecular Imaging and Contrast Agent Database (MICAD) [Internet]. Bethesda (MD): National Center for Biotechnology Information (US); 2004-2013, pp. 1-4. 

RE54041 teaches a commercially available competitive ELISA for the direct measurement of melatonin in 100 μL human saliva, which is the elected species (f). The melatonin antibody, which is the elected species (e), is coated on plates and biotin conjugated to melatonin, avidin conjugated to horseradish peroxidase and a substrate solution used.  The detection limit of the method is 0.3 pg/ml (See §16. Performance).  The assay procedure follows the basic principle of competitive ELISA whereby there is competition between a biotinylated and a non-biotinylated antigen for a fixed number of antibody binding sites.  The amount of biotinylated antigen bound to the antibody is inversely proportional to the analyte concentration of the sample.  When the system is in equilibrium, the free biotinylated antigen is removed by a washing step and the antibody bound biotinylated antigen is determined by use of streptavidin-peroxidase as marker and TMB as substrate (See §3. Test principle).  Quantification of unknowns is achieved by comparing the enzymatic activity of unknowns with a response curve prepared by using known standards.  Information on the structural formula of the antigen, the conjugation method, conjugation protein and radioactive tracer are not disclosed.  In §17, RE54041 teaches:

    PNG
    media_image15.png
    1075
    1983
    media_image15.png
    Greyscale



RE54041 does not teach the use of a compound comprising a derivative of melatonin, which is a conjugate at position 3 of melatonin's indole ring and wherein said conjugate comprises a linker of at least 2 carbon atoms, with the proviso that the conjugate does not comprise a polypeptide or protein antigen, wherein the derivative is coupled to a carrier, said carrier is further coupled to a particle.

Advanced Targeting Systems teaches the use of a conjugate 5-Methoxytryptamine-Glutaric anhydride-Protein Carrier (BSA) in an immunobiological assay: 

    PNG
    media_image16.png
    309
    1209
    media_image16.png
    Greyscale

It is noted that reaction of 5-Methoxytryptamine with glutaric anhydride provides 3-(2-ethylamidoglutaric acid)-5-methoxyindole (GUS), which is the elected species (a):


    PNG
    media_image17.png
    339
    506
    media_image17.png
    Greyscale
                     
    PNG
    media_image18.png
    292
    462
    media_image18.png
    Greyscale

                                                                    Glutaric anhydride


Böcher et al., throughout the publication, and, for example, in Abstract, teach the use of a hapten conjugate with dextran as carrier, which is the elected species (b), as the coating antigen in ELISA procedures: 
“A conjugate of 2-aminohexylamino-4-ethylamino-6-isopropylamino-1,3,5-triazine (AHA), a derivative of the herbicide atrazine, with dextran as carrier has been synthesized and used as the coating antigen in ELISA procedures. The quantification of terbutryn, atrazine and prometryn in ELISA formats using monoclonal antibodies and the AHA-dextran conjugate was at least as sensitive as ELISAs using protein conjugates as immobilized antigens (sensitivity at 50% B/B0 was 0.4-0.6 micrograms/l for terbutryn). Formats with immobilized antibody and enzyme labelled AHA proved to be less sensitive (1.5 micrograms/l for terbutryn). The observed differences in sensitivity do not apparently result from structural effects of the carrier bound hapten since all conjugates were prepared with one form of the hapten, 2-aminohexylamino-atrazine, which was covalently linked via its amino function to the carriers or enzymes.”  Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have substituted BSA with dextran in a conjugate 5-Methoxytryptamine-Glutaric anhydride-Protein Carrier (BSA), taught by Advanced Targeting Systems, because, as taught by Böcher et al., the dextran conjugates are at least as sensitive as ELISAs using protein conjugates as immobilized antigens.  See MPEP 2144.06 “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE”:
“In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.)”  Emphasis added.



Neither Advanced Targeting Systems nor Böcher et al. teach a compound comprising a melatonin derivative and a carrier, wherein said carrier is further coupled to a particle.

Yu et al., throughout the publication, and, for example, in Abstract, Fig. 3 and Section 3, teach a competitive immunoassay for sensitive detection of small molecules chloramphenicol (CHL), wherein silver nanoparticles functionalized by luminol (the elected species(c) and the elected species (d)):


    PNG
    media_image19.png
    374
    692
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    87
    521
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    174
    516
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    197
    1062
    media_image22.png
    Greyscale



At page 238, in Section 4.1, Yu et al. teach poly(vinylpyrrolidone) (PVP) coating on the surface of silver nanoparticles, giving rise to CHL-loaded sliver nanoparticles.  At page 242, in Conclusion, Yu et al. teach that the labeling of small molecules is very difficult work, and the use of the luminol functionalized silver nanoparticles provides a novel and effective labeling strategy for CHL.  This immunoassay is simple, fast, cost-effective, sensitive and selective.  The labeling procedure is simple and fast, superior to all the previously reported labeling procedures using horseradish peroxidase (HRP) as a label.  CHL in a range of 1.0 × 10−8–1.0 × 10−6 g mL−1 could be detected by use of the CL intensity with a low detection limit of 7.6 × 10−9 g mL−1. 

Tassa et al., throughout the publication, and, for example, in Abstract, teach that a superparamagnetic iron oxide nanoparticle with a cross-linked dextran coating, or CLIO, is a powerful and illustrative nanoparticle platform for sensitive molecular diagnostics.  In Section 3. Chemistry, Tassa et al. teach that efficient conjugation chemistry methods have extended the versatility of the CLIO platform for multiple applications, and straightforward protocols exist to conjugate ligands bearing a variety of functional groups to the primary amines on CLIO’s dextran coating, including anhydrides, amines, hydroxyls, carboxylic acids, thiols, and epoxides as shown at Figure 1:

    PNG
    media_image23.png
    675
    557
    media_image23.png
    Greyscale



In Section 3. Chemistry, Tassa et al. further teach that a bioorthogonal [4 + 2] cycloaddition reaction between 1,2,4,5-tetrazene (Tz) and trans-cyclooctene (TCO) was described that can label small molecules with a magneto-fluorescent nanoparticle (the elected species(c) and the elected species (d)) shown at Figure 2 as follows:

    PNG
    media_image24.png
    216
    261
    media_image24.png
    Greyscale

The reaction does not require catalyst, and it proceeds rapidly at room temperature with high yields in a variety of solvents.

Enpuku et al., throughout the publication, and, for example, in Abstract, teach detection of the biological binding-reaction between an antigen and its antibody by using a magnetic marker and a high Tc superconducting quantum interference device (SQUID) magnetometer.  In this method, the binding reaction is detected by measuring the magnetic field from the marker.  A new marker made of Fe3O4 particle with diameter of 25 nm was developed, and the remanent field of the marker was used for the detection of the antigen called Interleukin 8 (IL8).  It was shown that the present system can detect 0.1 pg weight of IL8.

Chopra, throughout the publication, and, for example, in Abstract, teaches that superparamagnetic iron oxide (SPIO) particles have been used in several in vivo applications such as immunoassays, disease diagnosis, drug delivery, and biological fluid detoxification, which particles are chemically cross-linked with polymers such as dextran.

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used a GUS-dextran conjugate coupled to a magneto-fluorescent nanoparticle, taught by combination of Advanced Targeting Systems, Böcher et al. and Tassa et al., in a competitive immunoassay for detecting and/or quantifying melatonin in saliva instead of a conjugate of melatonin with biotin, avidin and horseradish peroxidase, taught by RE54041.
One of ordinary skill in the art would have been motivated to have made and used a GUS-dextran conjugate coupled to a magneto-fluorescent nanoparticle, taught by combination of Advanced Targeting Systems, Böcher et al. and Tassa et al., in a competitive immunoassay for detecting and/or quantifying melatonin in saliva instead of a conjugate of melatonin with biotin, avidin and horseradish peroxidase, taught by RE54041, because it would be desirable to employ a nanoparticle labeling procedure, which is simple and fast and superior to all the previously reported labeling procedures including labeling with horseradish peroxidase (HRP), as taught by Yu et al.  Moreover, as to magnetic nanoparticles, one of skill in the art would have known that magnetic nanoparticles can be manipulated using an external magnetic field that allows their moving in a desired direction and magnetic concentration for improved detection sensitivity.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using a GUS-dextran conjugate coupled to a magneto-fluorescent nanoparticle, taught by combination of Advanced Targeting Systems, Böcher et al. and Tassa et al., in a competitive immunoassay for detecting and/or quantifying melatonin in saliva instead of a conjugate of melatonin with biotin, avidin and horseradish peroxidase, taught by RE54041, because the use of magnetic particles in immunoassays was known in the art, as taught by Enpuku et al. and Chopra.  Moreover, as taught by Tassa et al., efficient conjugation chemistry methods have extended the versatility of the CLIO platform 
for multiple applications.  
As to concern the recited sensitivity and temperature/length (Claims 3 and 4), these assay characteristics are presumed to be inherent upon the use of the same conjugate as used in the instant application.

Art Made of Record
David J. Kennaway, “Measuring melatonin by immunoassay,” J. Pineal Res., 2020; 69:e12657, pp. 1-25; First published: 13 April 2020.  Review article, which provides an assessment of 21 melatonin immunoassay kits marketed by 11 different companies.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678